UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6370



JOSE LOPEZ,

                                            Plaintiff - Appellant,

          versus


S. K. YOUNG; RICHARD PHILLIPS; D. GREER,
Officer D. Greer or Greek; SERGEANT BURTIN;
LIEUTENANT RAYNOLDS, Lieutenant Raynolds or
Reynolds; C/O KING; C/O BUCHANAN; MAJOR YATES;
COUNSELOR   YEARY;   C/O   BELLAMY;   SERGEANT
COLLINS; MICHAEL FLEMING, a/k/a C/O Flemings;
TOMMY JACKSON, a/k/a C/O Jackson; PAUL OHAI,
a/k/a Doctor Ohai, M.D.; TAMMY THOMAS, a/k/a
Ms. Thomas, Nurse; LIEUTENANT DONNIE LESTER,
a/k/a Lieutenant Lester; SERGEANT BENTLEY;
SERGEANT ANDERSON; F. WILLIS, Investigator;
TERESA L. JOHNSON, also known as Medical
Director T. Johnson; MR. PHILIPS, Assistant
Warden of Programs; MS. BAKER, Counselor;
KENNETH SLATER, a/k/a Doctor Stater, M.D.; C/O
BLILEY; BRIAN KISER, a/k/a C/O Kiser; S. K.
YOUNG, Warden; R. A. YOUNG, Regional Director,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:01-cv-00876-jct)


Submitted: July 24, 2007                    Decided:   July 30, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jose Lopez, Appellant Pro Se.      Pamela Anne Sargent, Assistant
Attorney General, Dana L. Gay, Noelle Leigh Shaw-Bell, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Edward Joseph
McNelis, III, John David McChesney, RAWLS & MCNELIS, PC, Richmond,
Virginia; George W. Wooten, WOOTENHART, PLC, Roanoke, Virginia;
Peter Duane Vieth, CRANDALL & KATT, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Jose Lopez appeals the district court’s order denying his

“motion for review based on grounds of newly discovered evidence

and information discovered after judgment.”   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Lopez v. Young, No.

7:01-cv-00876-jct (W.D. Va. Feb. 27, 2007).    We also deny Lopez’

motion to lift stay and for leave to file a consolidated appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -